Case 16-10463-amc       Doc 274    Filed 07/07/20 Entered 07/08/20 08:19:05           Desc Main
                                  Document      Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 Re:    DARLENE THREATT                        :       BK. NO: 16-10463 - amc
                                               :       Chapter 7 Bankruptcy
                                                   :
                                                   :
                                                   :
                           Answer to Motion to Withdraw as Counsel


        Darlene Threatt, Debtor in this matter hereby answers counsels Petition To Withdraw as
 follows:


 1. Admitted.
 2. Denied in part. Admitted in part. Chapter 13 was converted into a Chapter 7 because
 Debtors Counsel failed to file the required Plan.
 3. Admitted.
 4. Admitted.
 5. Denied in part. Admitted in part. Proceeds have not been distributed.
 6. Denied in part. Admitted in part. Fees have not been disbursed.
 7. Denied. Mr. Parrish has refused to answer questions concerning status of case. Counsel has
 not answered questions in writing as requested by Debtor. Debtor has not had any recent
 conversations with Counsel expressing dissatisfaction. Debtor sent Counsel certified
 correspondence asking for information/explanation of status of case, in response Debtor
 received a motion to withdraw.
 8. Denied. Debtor has not had any recent conversations with Counsel expressing
 dissatisfaction. Counsel should be required to provide Debtor with answers concerning the
 status of the case. Counsel has already been paid and held himself out to be a Bankruptcy
 attorney. The trustee and whomever he hired have or will be paid more than 50,000 of the
 Debtors monies. The case is basically over, and the Debtor will be unduly burdened if required
 to hire a new attorney at the close of the case and pay additional attorney fees.
Case 16-10463-amc      Doc 274    Filed 07/07/20 Entered 07/08/20 08:19:05         Desc Main
                                 Document      Page 2 of 2




       Wherefore, the Debtor respectfully requests that the motion to Withdraw as Counsel is
 DENIED.




                                                         By: _____/s/____________
                                                             Darlene Threatt, Debtor
